The following opinion was filed October 11, 1938:
FowleR, J.
(on motion for rehearing). A motion for rehearing has been made by the respondent. Only one point is raised that was not raised in the original briefs and duly considered by the court. We see no reason to rediscuss any of the matters discussed in the original opinion.
The proposition newly raised is that the will referred to in the opinion made pursuant to' the oral agreement and afterward revoked by the making of a later will had a scroll “Seal” attached to the testator’s signature. It is claimed that a contract to convey land that is under seal is not within the section of the statute of frauds requiring such a contract to express the consideration because the seal imputes consideration. Johnston v. Wadsworth, 24 Or. 494, 34 Pac. 13, 15, is cited to this effect and so holds. It is also pointed out that this court and others cited have held that a writing under seal promising to answer for the debt or miscarriage of another is not within the section of the statute of frauds relating to such promises because the seal imports consideration. Kuener v. Smith, 108 Wis. 549, 84 N. W. 850; Gregory v. Logan, 7 Blackf. (Ind.) 112; Edelen v. Gough, 5 Gill. (Md.) 103; Douglass v. Howland, 24 Wend. (N. Y.) *67335. And it is argued that upon reason the same rule should apply to the section of the statute of frauds relating to contracts to convey land that applies to promises to answer for the debt of another. Page, Contracts, § 1396, states it as a general rule that the statute of frauds does not apply to sealed instruments and cites Williams v. Morse, 95 U. S. 444, 24 L. Ed. 360, and Butts v. Colton, 6 Dak. 306, 43 N. W. 717, as to that effect. For a discussion as to the effect of a seal on written contracts see also Singer v. General Acc., F. & L. Assur. Corp. 219 Wis. 508, 262 N. W. 702.
However it may be as to the effect toward rendering unnecessary expression of consideration of a seal upon written contracts to convey land, a point which we do not decide because not here involved, we are of opinion that a seal attached to a will made pursuant to an oral agreement to convey land, to constitute a valid memorandum of the agreement must show the consideration. A will is valid without a seal. A seal upon it has no effect whatever. A consideration is not essential to validate a will. A will is not a contract and the rule as to the effect of a sealed instrument upon a contract has no application to wills. We think it plain that the seal upon a will made pursuant to an oral promise to convey land does not operate to dispense with the provision of the statute of frauds requiring consideration to be expressed in order to make it a memorandum in writing signed by the promisor sufficient under the statute. Such a rule would lead to astonishing results and change the rule as to' revocation of wills in an important respect. For example, a father upon no consideration but love and affection might orally promise one of his children tO' devise him a certain parcel of land, or even to will him all his property, to the exclusion of his other children and execute a will accordingly. The will would be irrevocable. Upon mere proof of the oral prom*674ise, a later will revoking the former one and making other disposition of the father’s estate or destruction of the will by the father animo revocandi would become ineffectual, and the first will be in effect, regardless of change of mind of the father however justified by change of circumstances.
Respondent cites some cases not called to our attention in the original brief to the effect that the mere execution of a will made pursuant to an oral promise upon consideration is sufficient to warrant specific performance. Denevan v. Belter, 232 Mich. 664, 206 N. W. 500, and Naylor v. Shelton, 102 Ark. 30, 143 S. W. 117, are to this effect, but they are contrary to the weight of authority, and contrary to the ruling of this court in Dixon v. Sheridan, 125 Wis. 60, 103 N. W. 239, that a will made pursuant to- an invalid oral agreement to transfer personal property and land does not operate to- validate such an agreement.
Counsel for respondent also cites Stahl v. Stevenson, 102 Kan. 447, 171 Pac. 1164, to the point that the fact that property is partly personal and partly real estate does not invalidate an oral agreement on consideration to convey or will. In that case the estate consisted of both land and personalty. The agreement was to- leave an heir the portion of the estate he was entitled to by descent, and it was held not within the statute of frauds. However that holding is contrary to two express holdings of this court. It is true that-nearly all of the cases in this court involving oral agreements to convey or will, referred to land, but two of them, Loper v. Estate of Sheldon, 120 Wis. 26, 97 N. W. 524, and Estate of Brill, 183 Wis. 282, 197 N. W. 802, did not. In the former the agreement was to bestow the bulk of all the property the promisor possessed, and his property consisted largely of real estate.' In the latter the agreement was to-will twenty-five per cent of the property of which the prom-isor died possessed and he possessed both real and personal *675property. The statute of frauds was held to' apply in both cases.
. It is urged by the movant that certain language of the opinion herein quoted from the McLean Case, 219 Wis. 222, 262 N. W. 707, leads to the conclusion that the making of the will in the instant case constituted performance of the oral agreement. The language is “moreover, the agreement there made was fully executed on both sides. The legatee released his claim for damages and the testator executed the will. The one was the consideration for the other. The case involved no- performance of service by the legatee.” This language was used in connection with a valid oral contract and a will left by the testator in effect at his death, and under those circumstances seems to the writer manifestly correct, and not to apply to the instant situation where the oral agreement was invalid, the will revoked, and service was to be performed by the legatee. Counsel argues that the following language in the opinion of the McLean Case applies to the instant situation (p. 227) :
“A will made under an agreement based upon a valuable consideration is contractual as well as testamentary, and equity will enforce the provision made for the promisee. A will so made-cannot be revoked by the testator so as to defeat the bequest or devise made by it pursuant to his agreement. Nor can the testator destroy the effect of a provision therein so made by making a subsequent disposition by will of the property so devised or bequeathed by the first will. He cannot so avoid his contract which he has performed.”
But this language is used with reference to a valid oral agreement to transfer and as so> applied is correct. It was not intended to apply and has no application to an invalid oral agreement to transfer like the instant one.
We have referred tO' these statements in the opinions in the McLean and the instant cases because counsel for mov-*676ant has stated in his brief that they are confusing to him and in the hope that the differences in the situations in the two cases to which we have called attention will tend to avoid confusion in the minds of others. We perceive no inconsistency between the two opinions.
By the Court. — The motion for rehearing is denied with $25 costs.